Citation Nr: 0320970	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  95-05 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran is entitled to vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran served on active duty beginning in March 1956 and 
retired in June 1993.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 letter, from a 
Vocational Rehabilitation Specialist at the RO in Waco, 
Texas, that informed the veteran that his claim for 
rehabilitation benefits under the terms and conditions of 
Chapter 31 had been denied.


FINDINGS OF FACT

1.  The veteran is service connected for right hand tremor 
(20 percent), degenerative joint disease (10 percent), 
arthritis (10 percent), tinnitus (10 percent), actinic 
keratosis and seborrheic dermatitis (10 percent), 
degenerative disc disease of the lumbar spine (10 percent), 
bilateral hearing loss (noncompensable), chest scar 
(noncompensable), and left hand tremor (noncompensable), for 
a combined service connection rating of 50 percent.

2.  The veteran is qualified for suitable employment, but 
does not obtain or retain such employment for reasons within 
his control.


CONCLUSION OF LAW

The criteria for entitlement to a program of vocational 
rehabilitation services are not met.  38 U.S.C.A. § 3102 
(West 2002); 38 C.F.R. §§ 21.40, 21.51 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

During the pendency of this appeal, the President of the 
United States signed into law in November 2000 the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This act introduces several 
fundamental changes into the VA adjudication process.  These 
changes were codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2002).  
Under the VCAA, VA's duty to notify and assist has been 
significantly expanded; however, the notice and duty to 
assist provisions of the VCAA are relevant to Chapter 51 of 
Title 38 of the United States Code but do not appear to apply 
in vocational rehabilitation benefits governed by Chapter 31.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002).

II.  Vocational rehabilitation services

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to become employable to the maximum 
extent feasible and to obtain and maintain suitable 
employment.  38 U.S.C.A. § 3100; 38 C.F.R. § 21.1 (2002).  

The applicable law and VA regulations provide that a person 
shall be entitled to a rehabilitation program under Chapter 
31 if such person is a veteran who has a service-connected 
disability rated at 20 percent or more that was incurred or 
aggravated in service on or after September 16, 1940, and is 
determined by VA to be in need of rehabilitation because of 
an employment handicap.  38 U.S.C.A. § 3102(1)(A), (B); 38 
C.F.R. § 21.40(b).

An "employment handicap" means an impairment, resulting in 
substantial part from a disability described in section 
3102(1)(A) of this title, of a veteran's ability to prepare 
for, obtain, or retain employment consistent with the 
veteran's abilities, aptitudes, and interests.  38 U.S.C.A. 
§ 3101(1); 38 C.F.R. § 21.51(b).  Impairment is defined as 
restrictions on employability caused by the veteran's 
service-connected and nonservice-connected disabilities, 
negative attitudes toward the disabled, deficiencies in 
education and training, and other pertinent factors.  
38 C.F.R. § 21.51(c)(1).

An employment handicap does not exist when any one of the 
following conditions is present: (i) The veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; or (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 C.F.R. 
§ 21.51(f)(2).

The veteran has compensable service connected disability of 
20 percent or more.  He is service connected for right hand 
tremor (20 percent), degenerative joint disease (10 percent), 
arthritis (10 percent), tinnitus (10 percent), actinic 
keratosis and seborrheic dermatitis (10 percent), 
degenerative disc disease of the lumbar spine (10 percent), 
bilateral hearing loss (noncompensable), chest scar 
(noncompensable), and left hand tremor (noncompensable), for 
a combined service connection rating of 50 percent.

Therefore, to show entitlement to a program of vocational 
rehabilitation services, the evidence must show that the 
veteran is in need of rehabilitation to overcome an 
employment handicap.  In the case at hand, the Board finds 
that an employment handicap does not exist because the 
veteran's employability is not impaired; he is qualified for 
suitable employment, but does not obtain or retain such 
employment for reasons within his control.  38 C.F.R. 
§ 21.51(f)(2)(i) (2002).

The veteran is qualified for suitable employment.  Despite 
the ultimate conclusions reached in the December 1994 
vocational counseling report, the counseling psychologist 
indicated that the veteran was not at a competitive 
disadvantage in seeking employment within the specific 
context of the kinds of jobs for which he has interests, 
education, and experience.  That assessment is consistent 
with the evidentiary record.  The veteran is service 
connected for a number of orthopedic disorders that 
essentially limit his employability to sedentary work, a 
level of activity sufficient for work in an office 
environment (administrative, technical, professional), 
consistent with his significant education and experience as a 
retired Colonel with a Bachelor of  Science degree in 
Aviation Management and a Master of Science degree in Systems 
Management.  According to his testing and college 
transcripts, he has significant academic aptitudes and 
abilities.

The veteran does not obtain suitable employment for reasons 
within his control.  His statements to VA, including 
statements made to the December 2001 Vocational 
Rehabilitation Counselor, show that he is currently 
unemployed because he has chosen not to take positions that 
are paid at entry-level.  He has indicated to the December 
2001 Vocational Rehabilitation Counselor that his pay should 
be commensurate with the pay of a Marine Corps Colonel. 

The Board is cognizant of the veteran's desire to obtain a 
Ph.D. in order to obtain work as a professor; however, the 
purpose of Chapter 31, Title 38, United States Code, is to 
provide for all services and assistance necessary to enable 
veterans with service-connected disabilities to achieve 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  38 U.S.C.A. § 3100 (West 2002).  The 
veteran has independence in daily living, and, as can be 
inferred by his refusal to accept entry-level positions, his 
is capable of obtaining and maintaining suitable employment.

Accordingly, the Board finds that the evidence does not show 
that the veteran's service-connected disabilities are 
productive of an employment handicap, and therefore the 
criteria for entitlement to a program of vocational 
rehabilitation service are not met.


ORDER

Entitlement to a program of vocational rehabilitation 
services is denied.
 


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

